Citation Nr: 0519172	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  03-13 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer claimed 
as the result of exposure to toxic agents during submarine 
duty.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from March 1948 to March 1953.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which denied 
service connection for prostate cancer.  In February 2004, 
the Board remanded the veteran's claim to the RO for 
additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  

In April 2004, the veteran submitted an informal claim of 
entitlement to bladder cancer.  It appears that the RO has 
not had an opportunity to act upon the claim.  Absent an 
adjudication, a notice of disagreement, a statement of the 
case, and a substantive appeal, the Board does not have 
jurisdiction over the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Veterans Law Judge cannot have jurisdiction 
of the issue.  38 C.F.R. § 19.13 (2004).  The United States 
Court of Appeals for Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  


REMAND

The veteran advances that service connection is warranted for 
prostate cancer secondary to his inservice exposure to toxic 
agents while performing submarine duty.  The regional office 
interpreted his claim as a claim for prostate cancer due to 
exposure to herbicides.  He has never made such a claim but 
has consistently claimed his cancer was due to his exposure 
to various toxic agents to include asbestos, radiation, 
chlorine gas, diesel fumes, and bad air due to the use of 
snorkels.  

The veteran was examined by VA in March 2005.  At the time, 
the examiner was asked to advance an opinion addressing the 
following questions:  Is it more likely than not (i.e., 
probability greater than 50 percent); at least likely as not 
(i.e., probability of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) that his prostate 
cancer had its onset during active service; is etiologically-
related to his alleged exposure to herbicide, radiation, 
asbestos, chlorine gas, diesel exhaust, or the detrimental 
effects of snorkel use (submarine) during operations at sea; 
or is in any other way causally related to active service?  

In reviewing the report of a November 2004 VA examination for 
compensation purposes, the Board notes that the examiner 
determined that:  

Review of textbooks of medicine does not 
reveal that any of the above exposures 
alleged by the patient is proven to cause 
prostate cancer.  Therefore, it is less 
likely that his prostate cancer had its 
onset during active service nor 
etiologically related to his alleged 
exposure to herbicide, radiation, 
asbestos, chlorine gas, diesel exhaust or 
the detrimental effect of snorkel use 
during operations at sea.  

As the examiner's opinion is in direct conflict with the VA's 
own medical research as to the etiological relationship 
between herbicide exposure and prostate cancer (see 38 C.F.R. 
§ 3.307(d), 38 U.S.C.A. § 1116, 38 C.F.R. § 3.309(e) which 
provide that if prostate cancer becomes manifest to a degree 
of 10 percent or more at any time after service, service 
connection shall be establisher....).  Even though the issue in 
the instant appeal does not deal with exposure to herbicides, 
this conflict in the medical opinion casts doubt on the 
opinion, and the Board finds that the report of the March 
2005 VA examination for compensation purposes is inadequate 
for rating purposes.  

In an April 2004 written statement, the veteran requested 
that the RO "explain the decision I received indicating I am 
entitled to a hearing."  It is unclear as to whether the 
veteran wishes a hearing.  

Accordingly, this case is REMANDED for the following action:  

1.  Contact the veteran and request that 
he clarify whether he wishes to have a 
hearing.  If so, the appropriate action 
should be taken to schedule the veteran 
for the requested hearing.  

2.  Contact the veteran and again request 
that he provide information as to the 
dates and locations of his alleged 
inservice radiation exposure.  

3.  Ask that the physician who examined 
the veteran previously to review the 
claims folder in order to determine the 
etiology of his prostate cancer.  If this 
examiner is not available, then schedule 
the veteran for a VA examination for 
compensation purposes.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
prostate cancer had its onset in or 
originated during active service or is in 
any other way causally related to active 
service.  

Send the claims folder, including a copy 
of this REMAND to the examiner for 
review.  The examination report should 
specifically state that such a review was 
conducted. 

If the examiner refers to any studies or 
treatises when providing his or her 
opinion, citations to those referenced 
materials must be provided in the medical 
report.  

4.  Then readjudicate the veteran's 
entitlement to service connection for 
prostate cancer.  If the benefit sought 
on appeal remains denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.    See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  
 
 
 
 


